DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Specification
The disclosure is objected to because of the following informalities: in paragraph [0054], line 14, “side edge 662”, should be changed to, --side edge 660--.  
The cross reference to related applications should be updated to include the USP number granted to Application 15/648,699, i.e., USP 10,618,124.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  claims 1 and 11, each recites for a unexposed second tang in an intermediate portion of the blade body, which is objected to. The term “intermediate” is only used in the claims, and drawings is relied upon to define this term. As best understood and per drawings, e.g., Fig. 6, “intermediate” is defined as the “end”. The unexposed tang appears to be at the second end area defined by, e.g., 614 in Fig. 6. Further dependent claims 2 and 12, define this location to be the second end portion 614A of the blade body. It seems importer to define an “intermediate” region to also define an “end” region, since the region cab be either or. Further the common definition of “intermediate”, e.g., “being or occurring at the middle place”, does not appear to be support by the disclosure, i.e., there are no embodiments in which the unexposed second tang is in the middle. 
Rejection under 112 (a)/1st or 112 (b)/2nd paragraph for insufficient disclosure or clarity is not applied at this time, since it appears that the claim deficiencies are of forms and not of enablement or clarity.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3, 6-13 and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gengenbach (5,706,583) in view of West (D204,877).

    PNG
    media_image1.png
    119
    526
    media_image1.png
    Greyscale
Gengenbach meets all of the limitations of claims 1 and 11, i.e., a method comprising providing a reciprocating saw blade 10 having an axially elongated blade body 12 with a first end portion 11, a second end portion 13, a cutting edge 13 extending from the first end portion to the second end portion Fig. 2, an opposite back edge 17 extending from the first end portion to the second end portion, and an exposed first tang @18 coupled to the first end portion; removably mounting the first tang in a blade holder of a reciprocating saw hacksaw to enable cutting a workpiece with the cutting edge upon actuation of the reciprocating saw, except for exposing an unexposed second tang in an intermediate portion of the blade body by breaking off a first removable portion of the blade body along a first score; and removably mounting the second tang in the blade holder of the reciprocating saw to enable cutting a workpiece with a remaining portion of the cutting edge upon actuation of the reciprocating saw. Note that Gengenbach discloses exposing an unexposed portion of the blade body by breaking off a first removable portion of the blade body along a first score 17; and removably mounting the first tang in the blade holder of the reciprocating saw to enable cutting a workpiece with a remaining portion of the cutting edge upon actuation of the reciprocating saw. However Gengenbach does not disclose for the 
    PNG
    media_image2.png
    106
    313
    media_image2.png
    Greyscale
fresh portion to define a second tang for removable mounting thereof in the blade holder of the hacksaw.  
 West teaches a blade having continuous score lines forming break away portions along all entirety of the blade body, wherein each portion includes a hole defining a tang for enabling the blade to be mounted to a blade holder on each end/portion or by both ends/portions freshly exposed. It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Gengenbach with continuous score lines extending from one end to the other with apertures 16, 26 and 20 for each scored portions as taught by West to enable the blade to be mounted to a saw blade holder on either end, to utilize the second end or tang when the first end/tang is damaged or worn out.
Regarding claims 2 and 12, PA (prior art, Gengenbach modified by West) meets the limitations, the method of claim 1 or 11, wherein breaking off the first removable portion includes breaking off the second end portion of the blade body i.e., Fig. 4 to Fig. 3 Gengenbach.
Regarding claims 3 and 13, PA meets the limitations, the method of claim 1 or 11, wherein the first score includes a first score line having a predetermined depth in one face of the body Fig. 4 Gengenbach.

    PNG
    media_image3.png
    153
    299
    media_image3.png
    Greyscale
Regarding claims 6 and 16, PA meets the limitations, the method of claim 1, wherein the second end portion has a first front edge extending from the back edge to the cutting edge and intersecting the cutting edge at an acute angle to form a pointed tip Fig. 3 Gengenbach.
Regarding claims 7 and 17, PA meets the limitations that is PA discloses multiple score lines for breaking off multiple worn portions, and it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the invention of PA by breaking off a second removable portion of the blade body at a second score multiple score lines 17 between the first end portion and the second end portion Fig. 4 Gengenbach.
Regarding claims 8 and 18, PA meets the limitations, the method of claim 7 or 17, wherein breaking off the second removable portion comprises exposing an unexposed second front edge extending from the back edge to the cutting edge and intersecting the cutting edge at an acute angle to form a second pointed tip Fig. 4 Gengenbach.
Regarding claims 9 and 19, PA meets the limitations, the method of claim 7 or 17, except for disclosing for the second removable portion to include the first end portion, however, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to break off and form the tip at the first end when the first portion or first tang is worn out or damaged Fig. 4 Gengenbach.
Regarding claims 10 and 20, PA may be considered to meet the claims, however it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to remove the first tang before exposing the second tang, i.e., exposing the second tang per West when the first tang is damaged.

Claims 4, 5, 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PA as applied to claims 3 and 13 above, and further in view of MacDonald (5,103,564).

    PNG
    media_image4.png
    137
    183
    media_image4.png
    Greyscale
PA (prior art, Gengenbach modified by West) as applied to claims 3 and 13 meets all of the limitations of the claims 4 and 14, except for the first score to be V-shaped in cross section.
MacDonald teaches sectioned cutting blade having score lines 18, 20, 19 formed in a V-shaped Fig. 3 partially shown here. It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the method of PA with the V-shaped score lines as taught by MacDonald to facilitate snapping off the potions.
Regarding claims 10 and 20, PA (prior art, Gengenbach modified by West and MacDonald) meets the limitations, wherein at least a portion of the first score is further formed by a second score line having a predetermined depth in an opposite face of the body Fig. 3 MacDonald.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,737,943 in view of prior art cited above. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,618,124 in view of prior art cited above.
For double patenting to exist as between the rejected claims and the reference claims it must be determined that the rejected claims are not patentably distinct from the reference claims. In order to make this determination, it first must be determined whether there are any differences between the rejected claims and the reference claims and, if so, whether those differences render the claims patentably distinct.
In this case the reference claims 1-15 recites for an apparatus and a method claim comprising the step of detaching an unexposed tip region along score lines. It is clear that all of the elements of the instant application claims are to be found in the reference claims, except for exposing a second unexposed tang region. It would have been obvious, to have provided the method/apparatus claims of the reference claims with the feature of exposing a second tang in view of Gengenbach and West, since combining prior art elements according to known methods yields predictable results.
Similarly claims 1-20, recites for a saw blade having an exposed first tang and an unexposed second tang configured to removably mount the blade when the second tang is exposed, meeting the method of instant application except for that which is old and within the knowledge of one of ordinary skill in the art in view of prior art cited above, since combining prior art elements according to known methods yields predictable results.
Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Green V-shaped score Belanger blade with multiple score-lines and Grant forming snap-off tangs are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
September 27, 2022					Primary Examiner, Art Unit 3723